In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioners appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 3, 1993, which denied the application.
Ordered that the order is affirmed, with costs.
The question of whether to grant an application for leave to serve a late notice of claim is left to the sound discretion of the court (see, Ortega v New York City Hous. Auth., 167 AD2d 337). Here, the Supreme Court did not improvidently exercise its discretion in denying the petitioners’ application. The petitioners failed to present an adequate excuse for their seven-month *703delay in moving for leave to serve a late notice of claim. Moreover, that delay would substantially prejudice the municipality in maintaining its defense on the merits (see, Carbone v Town of Brookhaven, 176 AD2d 778). Rosenblatt, J. P., Copertino, Hart and Friedmann, JJ., concur.